Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-13 4 exhibit131.htm EXHIBIT 13.1 Exhibit 13.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SECTION - OXLEY ACT OF 2002 In connection with the Annual Report of FEC Resources Inc. (the "Company") as amended on Form 20-F for the period ending December 31, 2006 and as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Larry W. Youell, Chief Executive Officer, Principal Financial Officer and Principal Accounting Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss.906 of the
